Citation Nr: 0609242	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  99-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for respiratory 
problems, described as fluid in the lungs and chronic colds, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a heart disorder, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for gastrointestinal 
disorders, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for weight fluctuation 
and a metabolic disorder, to include as due to an undiagnosed 
illness.

8.  Entitlement to service connection for glaucoma and other 
disorders of the eyes, to include as due to an undiagnosed 
illness.

9.  Entitlement to service connection for a cyst on the left 
testicle, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a kidney disorder, 
to include as due to an undiagnosed illness.

11.  Entitlement to service connection for psychiatric 
disorders, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

13.  Entitlement to service connection for a neurological 
disorder, to include as due to an undiagnosed illness.

14.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Detroit, Michigan 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a December 1998 decision, the RO 
denied entitlement to service connection for multiple 
conditions claimed as due to an undiagnosed illness.  In an 
April 2001 decision, the RO denied entitlement to a TDIU.

The issues of entitlement to service connection for chronic 
fatigue, muscle pain, joint pain, respiratory problems, 
gastrointestinal disorders, weight fluctuation and a 
metabolic disorder, a kidney disorder, psychiatric disorders, 
and a neurological disorder, and entitlement to a TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for service 
connection for a heart disorder, eye disorders, a cyst on the 
left testicle, and headaches.

2.  The veteran does not have a current heart disorder.

3.  The veteran did not have complaints or disorders 
involving the eyes during service.

4.  Eye disorders diagnosed as uveitis and possible glaucoma 
manifested several years after service.

5.  The veteran does not currently have a cyst on his left 
testicle.

6.  Prior to separation from service, the veteran reported a 
history of frequent or severe headaches.

7.  After service, the veteran continued to report recurrent 
headaches.


CONCLUSIONS OF LAW

1.  No heart disorder was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Eye disorders, including uveitis and glaucoma, were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2005).  

3.  No cyst on the left testicle was incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.

4.  Recurrent headaches were incurred in service.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in March 2004, the RO issued the veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate his 
claims for service connection and for a TDIU.  The March 2004 
notice did not inform the veteran of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequacy of 
the June 2002 VCAA notice as to the elements of establishing 
a disability rating or an effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  In the case of the 
claim for service connection for headaches, which the Board 
grants below, the RO will address any defect in the notice 
regarding assignment of a rating and an effective date when 
the RO effectuates the grant of service connection.  In the 
case of the claims for service connection for a heart 
disorder, eye disorders, and a cyst on the left testicle, 
which the Board denies below, as the Board is denying service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

VA issued the March 2004 VCAA letter after the initial 
adverse rating decisions of 1997 and 1999.  VA subsequently 
took steps, however, to fulfill the VCAA requirements.  The 
Board remanded the case in September 2003, and VA provided 
VCAA notice in March 2004.  VA has conducted all appropriate 
development of evidence relevant to this case, and has 
secured all available pertinent evidence.  The veteran has 
had a meaningful opportunity to participate in the processing 
of his claim.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, the Board finds such error to be harmless error that 
would not reasonably affect the outcome of the case.

Service Connection and Undiagnosed Illness

The veteran is seeking service connection for chronic 
fatigue, muscle pain, joint pain, respiratory problems, a 
heart disorder, and gastrointestinal disorder, weight 
fluctuation with a metabolic disorder, eye disorders, a cyst 
on the left testicle, a kidney disorder, psychiatric 
disorders, headaches, and a neurological disorder.  He claims 
that each of these conditions developed during service or as 
a result of his service in the Persian Gulf.  In July 1997, 
he filed a claim for service connection for Persian Gulf 
Syndrome, manifested by the conditions listed above.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
the case of certain chronic diseases, service connection may 
be presumed if the disease became manifest to a degree of 
10 percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War, and who exhibit 
objective indications of a chronic disability manifested by 
one or more specific signs or symptoms, such disability may 
be service connected, provided that the disability became 
manifest during active service in the Southwest Asia theater 
of operations, or became manifest to a degree of 10 percent 
disabling or more not later than December 31, 2006; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran's service records reflect that he was twice 
awarded the Southwest Asia Service Medal.  The Board accepts 
this as documentation that he served in the Southwest Asia 
theater of operations during the Persian Gulf War.

Heart Disorder

The veteran's service medical records reflect that he was 
seen on one occasion in 1988 for chest pain.  The examiner's 
impression was probable costochondritis.  No heart disorder 
was noted on the veteran's August 1992 separation 
examination.  In his July 1997 claim, the veteran reported 
that he had heart attacks.  On VA examination in December 
1997, he reported a history of three heart attacks and daily 
chest pain.  On examination, his chest was normal, his blood 
pressure was normal, and an electrocardiogram was normal.  
The examiner concluded that there was no cardiac abnormality.  
Records of subsequent medical treatment of the veteran 
reflect some complaints of chest pain, but no finding of any 
heart abnormality or disorder.

The preponderance of the evidence indicates that the veteran 
does not have any current heart disorder.  Therefore, service 
connection for a heart disorder is denied.

Eye Disorders

In his July 1997 claim, the veteran stated that his vision 
seemed crossed at times, and that his eyes were sensitive to 
light.  The veteran's service medical records show no 
complaints involving the eyes, and no findings of visual 
disorders.  There were no eye disorders noted on VA 
examination of the veteran in June 1994.

In December 1997, the veteran had a VA eye examination.  He 
reported that his eyes were extremely sensitive to light, and 
that his vision seemed crossed.  On examination, the 
veteran's visual acuity was 20/20 bilaterally.  On dilated 
examination, the cup to disc ration was 0.6 in both eyes.  
Visual field testing revealed nasal steps in both eyes.  The 
examiner indicated that glaucoma was suspected.  The examiner 
indicated that the field loss nasally in both eyes could 
represent early glaucoma.

VA outpatient treatment notes from 1998 indicate that the 
veteran had ongoing photosensitivity that was stable.  VA 
outpatient records from 2003 indicated that the veteran had a 
history of uveitis symptoms.  He reported photophobia and 
pain in both eyes, pressure behind both eyes, and 
intermittent visual disturbances, including blurry vision and 
diplopia.  In 2003, the veteran reported that the pain in his 
eyes had been present since 1990.  Records listed diagnoses 
of preglaucoma and unspecified iridocyclitis.  He was treated 
with medicated eye drops.  VA outpatient treatment notes 
reflected additional reports of photophobia in May and 
November 2004, and blurred vision in January 2005.

The veteran has been diagnosed uveitis and possible glaucoma 
in his eyes.  Those conditions were first found several years 
after his service, and he did not report any eye symptoms 
while he was in service.  No health care professional has 
indicated that the current disorders might be related to the 
veteran's service.  The preponderance of the evidence 
indicates that the current eye disorders began after service 
and are not related to service.  As the veteran's eye 
symptoms are attributed to clinical diagnoses, they cannot be 
found service-connected as undiagnosed illnesses under 
38 U3.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Left Testicle Cyst

The veteran has service-connected residuals of a right 
inguinal hernia repair.  He is seeking service connection for 
a cyst on the left testicle.  No such cyst was noted in the 
veteran's service medical records, nor on the report of a VA 
medical examination of the veteran in June 1994.  Private 
hospital notes from July 1995 indicate that the veteran had a 
left sided scrotal mass, described as a probable epidermal 
cyst.  The cyst was noted again in private treatment records 
dated in 1997 and on VA examination in December 1997.  In 
January 2001, a private physician found a left inguinal bulge 
in the veteran's scrotal area.

VA outpatient treatment notes from May 2004 indicate that 
genitourinary examination revealed no scrotal lesions, 
testicular masses, or testicular tenderness.  On VA 
examination in November 2004, scrotal examination was 
negative.

The left testicle cyst that was found in 1995 and later was 
no longer present on examinations in 2004.  The evidence 
indicates that the cyst has resolved.  As there is no current 
cyst, service connection for a cyst must be denied.

Headaches

The veteran essentially contends that he has frequent 
headaches that began during service.  The veteran did not 
have treatment for frequent headaches during service.  On an 
August 1992 medical history completed prior to separation 
from service, the veteran reported a history of frequent or 
severe headaches.  In April 1994, the veteran participated in 
a VA Persian Gulf Veterans Registry.  He reported having 
headaches that were associated with photophobia, and seemed 
to be brought on by stress.  The examiner's diagnosis was 
tension headaches.

In his July 1997 claim, the veteran reported that he had 
headaches and constant head pressure.  On VA neurological 
examination in December 1997, the veteran reported that he 
had experienced recurrent headaches since late 1992, after 
his return from the Persian Gulf.  The examiner's diagnosis 
was myofascial headaches.

Subsequent VA outpatient treatment records show reports of 
headaches.  In 2001, the veteran reported cluster headaches.  
In 2003, he stated that he had headaches about every other 
day, and that the pain was sufficiently severe as to 
interfere with his activities.

On VA examination, in November 2004, the veteran reported 
having headaches.  The examiner did not find any 
abnormalities or signs associated with headaches, and 
provided the opinion that it was relatively unlikely that the 
veteran's headaches were associated with his active service.  
In June 2005, that physician reviewed the veteran's claims 
file, and provided an addendum to the examination report.  
The examiner stated that the veteran's current headaches 
could be myofascial headaches, as were diagnosed in 1997.

The veteran reported headaches before separation from 
service.  Since service, he has continued to report recurrent 
and frequent headaches.  He has provided consistent and 
credible accounts of symptoms recurring since service.  The 
VA physician who initially found it unlikely that the 
headaches were related to service, later stated that it was 
possible that the current headaches were the same type 
diagnosed in 1997.  The evidence that recurrent headaches 
began in service and have continued since at least balances 
any doubt created by a gap from 1992 to 1994 in written 
statements regarding the veteran's headaches.  The Board 
concludes that the record reasonably supports service 
connection for the veteran's headaches.


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for eye disorders, 
including glaucoma and uveitis, is denied.

Entitlement to service connection for a cyst on the left 
testicle is denied.

Entitlement to service connection for headaches is granted.


REMAND

Additional evidentiary development and procedural actions are 
necessary with respect to some of the veteran's claims.  The 
veteran's claim for service connection for chronic fatigue is 
supported by outpatient treatment notes showing complaints of 
fatigue over an extended period during service in 1990.  In 
November 2004, however, a VA physician who examined the 
veteran expressed the opinion that it was unlikely that the 
chronic fatigue that the veteran reported was attributable to 
his service.  The claims file does not contain records that 
indicate whether the veteran was serving in the Southwest 
Asia theater of operations in mid-1990, when he reported 
fatigue.  In light of the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, the veteran's location at the time 
when he was seen for fatigue is relevant.  Therefore, the 
Board will remand the issue to obtain the veteran's service 
personnel records, to determine the location of his service 
at the time of his reported fatigue symptoms.

The veteran's service medical records reflect that during 
service, he reported muscle pain and joint pain, usually in 
specific areas.  Chondromalacia in both knees was diagnosed 
in 1991.  Since service, he has reported muscle and joint 
pain, sometimes in specific areas and sometimes spread 
generally around the body.  He was examined with magnetic 
resonance imaging (MRI) and magnetic resonance angiography 
(MRA) in 2003, and the assessment was myalgia and myositis.  
In November 2004, a VA physician indicated that examination 
for muscle and joint pain was negative, although x-rays 
showed mild degenerative changes in the lumbosacral spine and 
both hips.  In June 2005, that physician reviewed the 
veteran's claims file and issued an addendum to the 
examination report, with the opinion that the veteran's 
generalized joint pains and muscle pains could be due to 
myositis and myalgia that were diagnosed in 2003.  The 
physician opined that it was likely that pain in the 
veteran's lower back was secondary to degenerative changes in 
the spine.

A physician has related the veteran's muscle and joint 
current symptoms to diagnoses, but the record does not 
contain any medical finding or opinion as to the likelihood 
that current muscle and joint disorders are related to the 
symptoms the veteran reported during service.  Therefore, the 
Board will remand the muscle and joint claims for a VA 
examination with review of the claims file and an opinion as 
to the likelihood of such a connection.

The veteran contends that he has respiratory problems, 
described as fluid in the lungs and constant colds, that 
began during service and have continued since.  His service 
medical records show treatment for an upper respiratory 
infection and for chest pain.  Just before separation from 
service, he reported a history of colds and ear, nose, and 
throat problems.  Post-service medical records include 
notations of post-nasal drip, sinus tenderness, and nasal 
allergies.  There is evidence of upper respiratory symptoms 
both during and after service.  The Board will remand the 
case for a VA examination with an opinion as to the likely 
etiology of current chronic or recurrent respiratory 
disorders.

The veteran is seeking service connection for 
gastrointestinal disorders, including diarrhea, nausea, and 
stomach acidity.  During service, he was seen for chest pain.  
He has been diagnosed with gastroesophageal reflux disease 
(GERD).  The Board will remand the issue for a VA examination 
to clarify current gastrointestinal diagnoses, and to obtain 
a medical opinion as to the likely etiology of any current 
gastrointestinal disorders.

The veteran contends that he has abnormal fluctuation of his 
weight, and he asserts that this is due to a metabolic 
disorder.  On VA examination in December 1997, he reported 
that his weight went up and down quickly, and varied from 150 
to 180 pounds.  Medical records from the veteran's four years 
of service reflect weights from 151 to 172.  Post-service 
records from 1994 to 2004 show weights from 151 to 190, with 
periods of increase and decrease.  The Board will remand this 
issue for a VA examination with review of the veteran's file, 
with findings as to whether the veteran has a metabolic 
disorder and whether he has a disorder manifested by weight 
fluctuation, and an opinion as to the likelihood of a 
relationship between any such disorder and service.

The veteran contends that he has a kidney disorder that began 
during service.  In his July 1997 claim, he stated that he 
sometimes had sharp pains in his kidneys.  The report of the 
December 1997 VA examination noted the veteran's complaints, 
but did not list any specific findings with respect to the 
veteran's kidneys.  In the December 1998 rating decision, the 
RO listed the veteran's kidney complaints together with his 
gastrointestinal complaints, and denied service connection.  
While the kidneys and the gastrointestinal system are both 
located in the abdomen, findings with regard to the 
gastrointestinal system do not adequately address the 
condition of the kidneys.  Therefore, the Board will remand 
the claim for service connection for a kidney disorder to the 
RO to develop as appropriate and consider separately from the 
claim for service connection for gastrointestinal disorders.

The veteran is seeking service connection for psychiatric 
problems with symptoms including anxiety, depression, 
irritability, thoughts of violence, homicide, and suicide, 
speech difficulty, and problems with sleep, memory, 
concentration, motivation, and mood.  The veteran did not 
receive mental health treatment during service, but in a 
medical history completed in August 1992, prior to separation 
from service, he reported depression and memory problems.  
Since service, the veteran has had mental health evaluations 
and treatment, with varying diagnoses including anxiety and 
depression.  He was hospitalized in 1995 following a suicide 
attempt.  On VA mental health examination in December 2004, 
the diagnosis were anxiety disorder and insomnia.  The claims 
file does not contain professional findings or opinions as to 
the likelihood of a connection between the veteran's current 
psychiatric disorders and his service.  The Board will remand 
the issue for a VA psychiatric examination, with review of 
the claims file and an opinion as to the likelihood that 
current disorders began during service or developed as a 
result of events during service.

The veteran has reported having since service symptoms that 
could be described as neurological.  He has stated that his 
body is extremely sensitive, and that he feels heat, pain, 
burning, spasms, twitching, and pulsing.  On numerous 
examinations of the veteran since service, his cranial nerve 
function, motor strength, and sensory function have all been 
found to be grossly intact.  An MRI of the brain performed in 
July 2003 showed no abnormalities.  In July 2003, a VA 
neurologist stated the impression that the veteran had a 
syndrome of behavioral dysfunction, pain, paresthesia, and 
gastrointestinal symptoms.  The veteran's parasthesia and 
other neurological symptoms have not been observed in 
treatment and examinations.  The Board will remand the issue 
for a VA neurological examination, with findings as to 
whether there are objective indications of the veteran's 
parasthesia or other neurological symptoms.

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  Following the Board's grant in this 
decision of service connection for headaches, the RO will 
assign a rating for that disability.  The RO will also review 
the service connection claims that the Board has remanded.  
As the ratings assigned for the veteran's service-connected 
disabilities will change with the RO's pending actions, the 
Board will remand the claim for a TDIU for the RO to 
reconsider following the RO's actions on the other claims.

Accordingly, the case is REMANDED for the following actions:



1.  The RO should obtain the veteran's 
service personnel file, to include a 
record of the locations in which the 
veteran served during active service, and 
the dates of his service at each location.

2.  The RO should schedule the veteran for 
a VA examination to determine the likely 
etiology of current musculoskeletal 
complaints.  The veteran's claims file 
must be provided to the examiner for 
review.  The examiner should note which 
joints and muscle areas are affected by 
disorders including, but not limited to, 
myalgia, myositis, degenerative changes, 
or arthritis.  For joints or muscle areas 
affected by current disorders, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the current disorder is related to 
disease or injury in service.

3.  The RO should schedule the veteran for 
a VA examination to determine the likely 
etiology of current chronic or recurrent 
respiratory disorders.  The veteran's 
claims file must be provided to the 
examiner for review.  The examiner should 
provide diagnoses of any current chronic 
or recurrent respiratory disorders.  For 
each such disorder, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the current 
disorder is related to a disorder or 
symptoms noted during the veteran's 
service.



4.  The RO should schedule the veteran for 
a VA examination to determine the likely 
etiology of current gastrointestinal 
disorders.  The veteran's claims file must 
be provided to the examiner for review.  
The examiner should provide diagnoses of 
any current gastrointestinal disorders.  
For each such disorder, the examiner 
should express an opinion as to whether it 
is at least as likely as not that the 
current disorder is related to a disorder 
or symptoms noted during the veteran's 
service.

5.  The RO should schedule the veteran for 
a VA examination to determine the 
existence and likely etiology of any 
current metabolic disorder, and any 
current disorder manifested by weight 
fluctuation.  The veteran's claims file 
must be provided to the examiner for 
review.  The examiner should state whether 
the veteran has a metabolic disorder, and 
whether he has a disorder manifested by 
weight fluctuation.  For each such 
disorder, the examiner should express an 
opinion as to the likelihood of that the 
disorder began during service or developed 
as a result of disease, injury, or other 
events during service.

6.  The RO should consider the claim for 
service connection for a kidney disorder 
as separate from claims for 
gastrointestinal disorders or other 
disorders.  The RO should develop the 
kidney claim as appropriate, and issue a 
rating decision on that claim.



7.  The RO should schedule the veteran for 
a VA examination to determine the likely 
etiology of current psychiatric disorders.  
The veteran's claims file must be provided 
to the examiner for review.  For each of 
the veteran's current psychiatric 
disorders, the should express an opinion 
as to whether it is at least as likely as 
not that the current disorder is related 
to symptoms reported during the veteran's 
service or to events during the veteran's 
service.

8.  The RO should schedule the veteran for 
a VA neurological examination.  The 
veteran's claims file must be provided to 
the examiner for review.  All necessary 
studies should be performed.  The examiner 
should state whether there are objective 
indications of the veteran's parasthesia 
or other neurological symptoms.

9.  After completing the above actions, 
the RO should review the veteran's pending 
service connection claims.

10.  After assigning a disability rating 
for the veteran's service-connected 
headaches, and for any other disabilities 
for which the RO grants service connection 
on review, the RO should reconsider the 
veteran's claim for a TDIU.  If any claim 
remains denied, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


